DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/04/2021.
Claims 7, 8, 11, 13-15 have been amended. No claims have been newly added or newly canceled.
Claims 1-15 are currently pending and have been examined on their merits.


Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment or 132 declaration. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Arguments
The declaration of Dr. Gerd Lindner under 37 CFR 1.132 filed 02/04/2021 is sufficient to overcome the rejection of claims 13-14 based upon 35 USC 101.
Applicant’s arguments with respect to claim(s) 1-15 have been fully considered but do not apply to the new grounds of rejection below.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotmann et al (US 2005/0089512) in view of Ektoras Hadjipanayi (University College London, Thesis submitted for the Degree of Doctor of Philosophy July 2010) and Yoo (US 2011/0212501).
The claims are drawn to a method of producing a skin equivalent, the skin equivalent produced and method of using the skin equivalent for in vitro screening of substances for their effect on skin and hair.
Regarding claims 1, 2, 4-9,13, 14, Schlotmann teach a method of producing a skin equivalent that comprises a dermal matrix and an epidermal matrix by taking dermal fibroblasts mixed with polymerizable collagen (natural skin substance) and sown in multiwall plates with the purpose of optimizing the layer thickness and the size of the dermis (page 8 para 88). Cavities are punched (pierced) into the dermal matrix (patterned by agitation) and hair follicle germ cells (papilla cells) are introduced into the cavities (page 8 para 97-98, page 9 para 102). Keratinocytes and melanocytes are also taught to be included in the skin equivalent (page 5 para 57).
Schlotmann do not specifically describe the dermis with multiple layers and do not describe compressing those layers.
Hadjipanayi teaches methods for making biomimetic collagen scaffolds for regulating cell behavior (Title). Hadjipanayi include methods of making a skin equivalent wherein the dermal layer of the skin equivalents was developed by Plastic Compression (PC) of collagen hydrogels seeded with fibroblasts (at least 2 hydrogels compressed together by mechanical force to form a dermal matrix). The compressed seeded collagen matrices were peeled off nylon meshes and placed in cell culture inserts (page 146). This Plastic Compression is taught to increase matrix stiffness by removing interstitial fluid from collagen hydrogels (liquid content is reduced as layers are joined 
Yoo describe making multilayer hydrogel constructs by providing a polymerizable solution comprising a liquid and a polymer, such as collagen or hyaluronan acid (hyaluron), adding the polymerizable solution to a first layer and polymerizing the solution to form a second layer (pages 1-2,  para 5-10). The method can be used to make multilayered skin constructs (page 4 para 77).
One of ordinary skill in the art would have been motivated to make the skin construct of Schlotmann with a multilayered dermis by layering polymerizable solutions as described by Yoo because Yoo teach that their method of layering hydrogels provides the benefits of a custom made, cell hydrogel construct according to the required shape and size of a replacement tissue (page 1 para 5) and skin tissue naturally includes a multilayered dermis (dermis and hypodermis layers) (page 4 para 77). One of ordinary skill in the art would have been motivated to include steps for compression of at least 2 collagen hydrogels, reducing the liquid content to form the dermal matrix as described by Hadjipanayi in the method of Schlotmann because Hadjipanayi suggest that this allows for the benefits of controlling the stiffness of the product to more closely match the stiffness of the target tissue (i.e. skin). One of ordinary skill in the art would have had a reasonable expectation of success because 
Regarding claim 3, neither Schlotmann nor Hadjipanayi specifically disclose wherein the first layer of their skin equivalents contains substantially no living cells, however including an acellular layer of polymerizable collagen hydrogel as a first layer would allow for control of cell density in the dermis as well as the benefit of avoiding damage to cells when the dermis is removed from the nylon mesh as described by Hadjipanayi (page 146).
Regarding claims 10-12, Schlotmann teach wherein the cavities have a diameter of 0.5 to 4 mm (page 5 para 48) and are coated with an extracellular matrix protein (collagen) prior to introduction of the hair follicle germ (papilla)(page 5 para 49). While the depth of the cavities is not specifically described, Figure 2 discloses wherein the cavities are approximately twice as deep as they are in width (diameter) and thus would render obvious a depth of greater than 0.05 mm to 10 mm. 
Regarding claim 15, Schlotmann teach wherein their skin equivalent is used as an in vitro model system for testing and/or evaluating active substances on the hair follicle (page 2 para 19). Dividing the skin equivalent into portions would allow for multiple substances to be tested at the same time for increased efficiency.
Therefore the teaching of Schlotmann, Hadjipanayi and Yoo render obvious Applicant’s invention as claimed.

Conclusion
No claims are allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weinberg, Crispin B., “Fibrin-Collagen Tissue Equivalents and Methods For Preparation Thereof”, US 4,837,379, column 8, Example 2.
Yannas et al., “Multilayer Membrane Useful as Synthetic Skin”, US 4,060081, column 12, lines 54-64.
Bhatia et al., “Methods of Tissue generation”,  US 2015/0224226, 
                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632